        Case 2:11-cr-01163-FMO Document 98 Filed 09/17/20 Page 1 of 3 Page ID #:642

                                                                   _. _.___ _
 1                                                                             FILED
                                                                    `' RK, U.S. DISTRICT CC '"
                                                                      I
 2
                                                                           SE       72020
 3
                                                                 ~
                                                                 i CENTRAL
                                                                    ~           TRICT OF CALIFORNIA ~
 4                                                                                            _ __ _•',
 5
 ~~

 7
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                              Case No. 2:11-CR-01163-FMO
       UI~tITED STATES OF AMERICA,
13                                              ORDER OF DETENTION
                       Plaintiff,
14                                             [Fed. R. Crim. P. 32.1(a)(6);
                                                18 U.S.C. § 3143(a)(1)]
15
       FERNANDO LUJAN,
16
                       Defendant.
17
18
19
20                                             I.
21          On September 17, 2020, Defendant Fernando Lujan ("Defendant") appeared
22    before the Court for initial appearance on the petition and warrant for revocation of
23    supervised release issued in this matter, Case No. 2:11-CR-Ol 163-FMO. The
24    Court appointed Carlos Juarez ofthe CJA Panel to represent Defendant.
25    ///
26    ///
27    ///
28                                                  II.
        Case 2:11-cr-01163-FMO Document 98 Filed 09/17/20 Page 2 of 3 Page ID #:643



 1          Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C.

 2    § 3143(a)following Defendant's arrest for alleged violations) ofthe terms of

 3    Defendant's ❑probation / ~ supervised release, the Court finds that:

 4          A. ~ Defendant submitted to the Government's Request for

 5    Detention;

 6          B.     ~     Defendant has not carried his burden of establishing by clear
 7    and convincing evidence that Defendant will appear for further proceedings as

 8    required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

 9          • Limited bail resources

10          • History of failures to appear and warrants

11          • History of absconding

12          • Unemployed

13          • History ofnon-compliance with U.S. Probation Office

14          • Substance abuse history

15
16          C.     D     Defendant has not carried his burden of establishing by clear
17    and convincing evidence that Defendant will not endanger the safety of any other

18    person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is based

19    on:

20          • Substance abuse history

21          • History of physical violence and sex crimes

22          • New criminal conduct while on supervised release

23          • Nature of instant allegations

24    ///

25    ///

26    ///

27    ///

~:~

                                               2
      Case 2:11-cr-01163-FMO Document 98 Filed 09/17/20 Page 3 of 3 Page ID #:644



 1                                     III.
 2        IT IS THEREFORE ORDERED that Defendant be detained pending further

 3   proceedings.

 4
 5   Dated: September 17, 2020
 6
                                                /s/
 7                                         MARIA A. AUDERO
                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
